Exhibit 10.2

 

VASTERA, INC.

 

LOAN AND SECURITY AGREEMENT

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS AND CONSTRUCTION

 

 

 

1.1

Definitions

 

 

 

 

1.2

Accounting Terms

 

 

 

2.

LOAN AND TERMS OF PAYMENT

 

 

 

2.1

Credit Extensions

 

 

 

 

2.4

Crediting Payments

 

 

 

 

2.5

Fees

 

 

 

 

2.6

Term

 

 

 

3.

CONDITIONS OF LOANS

 

 

 

3.1

Conditions Precedent to Initial Credit Extension

 

 

 

 

3.2

Conditions Precedent to All Credit Extensions

 

 

 

4.

CREATION OF SECURITY INTEREST

 

 

 

4.1

Grant of Security Interest

 

 

 

 

4.2

Delivery of Additional Documentation Required

 

 

 

 

4.3

Right to Inspect

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

 

 

 

5.1

Due Organization and Qualification

 

 

 

 

5.2

Due Authorization; No Conflict

 

 

 

 

5.3

Collateral

 

 

 

 

5.4

Intentionally Omitted

 

 

 

 

5.5

Name; Location of Chief Executive Office

 

 

 

 

5.6

Litigation

 

 

 

 

5.7

No Material Adverse Change in Financial Statements

 

 

 

 

5.8

Solvency, Payment of Debts

 

 

 

 

5.9

Compliance with Laws and Regulations

 

 

 

 

5.10

Subsidiaries

 

 

 

 

5.11

Government Consents

 

 

 

 

5.12

Inbound Licenses

 

 

 

 

5.13

Full Disclosure

 

 

 

6.

AFFIRMATIVE COVENANTS

 

i

--------------------------------------------------------------------------------


 

 

6.1

Good Standing and Government Compliance

 

 

 

 

6.2

Financial Statements, Reports, Certificates

 

 

 

 

6.3

Inventory; Returns

 

 

 

 

6.4

Taxes

 

 

 

 

6.5

Insurance

 

 

 

 

6.6

Primary Depository

 

 

 

 

6.7

Financial Covenants

 

 

 

 

6.8

Intentionally omitted

 

 

 

 

6.9

Further Assurances

 

 

 

7.

NEGATIVE COVENANTS

 

 

 

7.1

Dispositions

 

 

 

 

7.2

Change in Business, Control, Name or Jurisdiction of Incorporation.

 

 

 

 

7.3

Mergers or Acquisitions

 

 

 

 

7.4

Indebtedness

 

 

 

 

7.5

Encumbrances

 

 

 

 

7.6

Distributions

 

 

 

 

7.7

Investments

 

 

 

 

7.8

Transactions with Affiliates

 

 

 

 

7.9

Subordinated Debt

 

 

 

 

7.10

Inventory and Equipment

 

 

 

 

7.11

Compliance

 

 

 

 

7.12

Negative Pledge Agreements

 

 

 

8.

EVENTS OF DEFAULT

 

 

 

8.1

Payment Default

 

 

 

 

8.2

Covenant Default

 

 

 

 

8.3

Material Adverse Change

 

 

 

 

8.4

Attachment

 

 

 

 

8.5

Insolvency

 

 

 

 

8.6

Other Agreements

 

 

 

 

8.7

Subordinated Debt

 

ii

--------------------------------------------------------------------------------


 

 

8.8

Judgments

 

 

 

 

8.9

Misrepresentations

 

 

 

 

8.10

Guaranty

 

 

 

9.

BANK’S RIGHTS AND REMEDIES

 

 

 

9.1

Rights and Remedies

 

 

 

 

9.2

Power of Attorney

 

 

 

 

9.3

Accounts Collection

 

 

 

 

9.4

Bank Expenses

 

 

 

 

9.5

Bank’s Liability for Collateral

 

 

 

 

9.6

Remedies Cumulative

 

 

 

 

9.7

Demand; Protest

 

 

 

10.

NOTICES

 

 

11.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

 

 

12.

GENERAL PROVISIONS

 

 

 

12.1

Successors and Assigns

 

 

 

 

12.2

Indemnification

 

 

 

 

12.3

Time of Essence

 

 

 

 

12.4

Severability of Provisions

 

 

 

 

12.5

Amendments in Writing, Integration

 

 

 

 

12.6

Counterparts

 

 

 

 

12.7

Survival

 

 

 

 

12.8

Confidentiality

 

iii

--------------------------------------------------------------------------------


 

This Loan And Security Agreement (this “Agreement”) is entered into as of
July 30, 2002, by and between Comerica Bank-California (“Bank”) and Vastera,
Inc.,  a Delaware corporation (“Borrower”).

 

RECITALS

 

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower.  This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

 

AGREEMENT

 

The parties agree as follows:

 

1.                                      Definitions And Construction.

 

1.1          Definitions.  As used in this Agreement, the following terms shall
have the definitions set forth on Exhibit A.

 

1.2          Accounting Terms.  All accounting terms not specifically defined on
Exhibit A shall be construed in accordance with GAAP and all calculations shall
be made in accordance with GAAP.  The term “financial statements” shall include
the accompanying notes and schedules.

 

2.                                      Loan And Terms Of Payment.

 

2.1          Credit Extensions.

 

(a)           Borrower promises to pay to Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.

 

(b)           Revolving Advances.

 

(i)            Subject to and upon the terms and conditions of this Agreement
(1) Borrower may request Advances from time to time in an aggregate outstanding
principal amount not to exceed on any date the lesser of (A) the maximum
principal amount of the Committed Revolving Line or (B) the Borrowing Base as of
such date, and (2) amounts borrowed pursuant to this Section 2.1(b) may be
repaid and reborrowed at any time prior to the Revolving Maturity Date, at which
time all Advances under this Section 2.1(b) shall be immediately due and
payable.  Borrower may prepay at any time, in whole or in part, any Advances
without penalty or premium.

 

(ii)           Whenever Borrower desires an Advance, Borrower will notify Bank
by facsimile transmission or telephone no later than 3:00 p.m. Eastern Standard
Time, on the Business Day that the Advance is to be made.  Each such
notification shall be promptly confirmed by a Payment/Advance Form in
substantially the form of Exhibit C.  Bank is

 

1

--------------------------------------------------------------------------------


 

authorized to make Advances under this Agreement, based upon instructions
received from a Responsible Officer or a designee of a Responsible Officer, or
without instructions if in Bank’s discretion such Advances are necessary to meet
Obligations which have become due and remain unpaid.  Bank shall be entitled to
rely on any telephonic notice given by a person who Bank reasonably believes to
be a Responsible Officer or a designee thereof, and Borrower shall indemnify and
hold Bank harmless for any damages or loss suffered by Bank as a result of such
reliance.  Bank will credit the amount of Advances made under this Section
2.1(b) to Borrower’s deposit account.

 

(iii)         As a condition precedent to the initial Advance, Bank shall, upon
prior notice to Borrower, conduct an audit of Borrower’s Accounts, at Borrower’s
expense, the results of which must be satisfactory to Bank.

 

(c)           Equipment Advances.

 

(i)            Subject to and upon the terms and conditions of this Agreement,
at any time from the date hereof through the Tranche A Availability End Date and
the Tranche B Availability End Date, as applicable, Bank agrees to make Advances
to Borrower in two tranches, Tranche A and Tranche B (each an “Equipment
Advance” and collectively, the “Equipment Advances”).  Borrower may request
Equipment Advances under Tranche A at any time from the date hereof through the
earlier to occur of (a) the Tranche A Availability End Date and (b) the
termination of Bank’s obligation to advance money pursuant to Section 9.1(b). 
Borrower may request Equipment Advances under Tranche B at any time from the day
following the Tranche A Availability End Date through the earlier to occur of
(a) the Tranche B Availability End Date and (b) the termination of Bank’s
obligation to advance money pursuant to Section 9.1(b).  The aggregate
outstanding principal amount of Tranche A Equipment Advances and Tranche B
Equipment Advances, shall not at any time exceed the maximum principal amount of
the Committed Equipment Line.  Each Equipment Advance shall not exceed 100% of
the invoiced amount of new Equipment and software approved by Bank from time to
time, excluding taxes, shipping, warranty charges, freight discounts and
installation expense (“Permitted Equipment”), which Permitted Equipment Borrower
shall have purchased within 90 days prior to the date of the corresponding
Equipment Advance.  The aggregate amount of all Equipment Advances allocated to
the financing of software, taxes, shipping, warranty charges, freight discounts
and installation expenses (“Software Advances”) shall be limited to $500,000.

 

(ii)           Interest shall accrue from the date of each Equipment Advance at
the rate specified in Section 2.3(a), and shall be payable monthly in arrears
commencing on the 30th(1) day of the month immediately following such Equipment
Advance and continuing on the like day of each month thereafter.

 

(1)           Tranche A Equipment Advances. In addition to monthly interest
payments, the principal amount with respect to any Equipment Advances that are
outstanding under Tranche A on the Tranche A Availability End Date shall be
repaid in 30 equal monthly installments of principal, beginning on the 30th day
of the month following the Tranche A Availability End Date, and continuing on
the like day of each month thereafter

 

--------------------------------------------------------------------------------

(1) The day of the month on which this Agreement is dated.

 

2

--------------------------------------------------------------------------------


 

through the Equipment Maturity Date, at which time all amounts due in connection
with Tranche A Equipment Advances made under this Section 2.1(c) shall be
immediately due and payable.

 

(2)           Tranche B Equipment Advances. Any Equipment Advances that are
outstanding under Tranche B on the Tranche B Availability End Date shall be due
and payable in 24 equal monthly installments of principal, beginning on the 30th
day of the month following the Tranche B Availability End Date, and continuing
on the like day of each month thereafter through the Equipment Maturity Date, at
which time all amounts due in connection with Tranche B Equipment Advances made
under this Section 2.1(c) shall be immediately due and payable.

 

(iii)         Equipment Advances, once repaid, may not be reborrowed.  Borrower
may prepay any Equipment Advances at any time, in whole or in part, without
penalty or premium.

 

(iv)          When Borrower desires to obtain an Equipment Advance, Borrower
shall notify Bank (which notice shall be irrevocable) by facsimile transmission
to be received no later than 3:00 p.m. Eastern Standard Time three (3) Business
Days before the day on which the Equipment Advance is to be made.  Such notice
shall be substantially in the form of Exhibit C.  The notice shall be signed by
a Responsible Officer or its designee and include a copy of the invoice for any
Equipment to be financed.

 

(d)           Term Loan.

 

(i)            Subject to and upon the terms and conditions of this Agreement,
on the date hereof Bank shall make a single Credit Extension to Borrower in an
amount not to exceed $4,100,000 (the “Term Loan”) to pay off all Indebtedness
owed by Borrower under the PNC Bank Loan Documents.

 

(ii)           Interest on the Term Loan shall accrue from the date hereof at
the rate specified in Section 2.3(a), and shall be payable in arrears monthly
commencing on August 30th(2), 2002 and continuing on the like day of each month
through the Term Loan Maturity Date.

 

(iii)         In addition to monthly payments of interest as provided in (ii)
above, the principal balance of the Term Loan shall be repaid in 23 equal
monthly installments of principal, beginning on August 30, 2002, and continuing
on the like day of each month thereafter through the Term Loan Maturity Date, at
which time all amounts due in connection with the Term Loan shall be immediately
due and payable.

 

(iv)          No further Advances or drawdowns under the Term Loan shall be
permitted.

 

(e)           Letter of Credit Usage.  Subject to the availability under the
Committed Revolving Line and in reliance on the representations and warranties
of Borrower set forth herein, at any time and from time to time from the date
hereof through the Business Day

 

--------------------------------------------------------------------------------

(2) The day of the month on which this Agreement is dated.

 

3

--------------------------------------------------------------------------------


 

immediately prior to the Revolving Maturity Date, Bank shall issue for the
account of Borrower such standby letters of credit (each, a “Letter of Credit”
and collectively, “Letters of Credit”) as Borrower may request, not to exceed
the aggregate amount of $2,500,000, which request shall be made by delivering to
Bank a duly executed letter of credit application on Bank’s standard form
substantially similar to Exhibit F attached hereto; provided, however, that the
outstanding and undrawn amounts under all such Letters of Credit which are not
cash collateralized shall be deemed to constitute Advances for the purpose of
calculating availability under the Revolving Facility.  Unless Borrower shall
have deposited with Bank cash collateral in an amount sufficient to cover all
undrawn amounts under each such Letter of Credit and Bank shall have agreed in
writing, no Letter of Credit shall have an expiration date that is later than
the earlier of (i) one year after the date of its issuance or (ii) the fifth
Business Day prior to the Revolving Maturity Date.  All Letters of Credit shall
be in form and substance acceptable to Bank in its sole discretion and shall be
subject to the terms and conditions of Bank’s form application and letter of
credit agreement.  Borrower will pay any standard issuance and other fees that
Bank notifies Borrower will be charged for issuing and processing Letters of
Credit for Borrower, including, without limitation, a letter of credit fee in an
amount equal to 1.5% on a per annum basis multiplied by the face amount of each
Letter of Credit, payable quarterly in arrears.

 

(f)            Voluntary Reductions of Commitment.

 

(i)            Voluntary Reductions.  Upon two Business Days’ written notice to
Bank, Borrower may from time to time voluntarily permanently reduce the
Committed Revolving Line.  Each voluntary reduction shall be in a minimum amount
of $2,000,000 or, if greater than $2,000,000, in integral multiples of
$1,000,000.

 

(ii)           Effect of Reductions.  Simultaneously with each voluntary
permanent reduction of the Committed Revolving Line, Borrower shall make a
payment of the outstanding Advances equal to the excess, if any, of (A) the
aggregate principal amount of the outstanding Advances and the face amount of
any outstanding and undrawn Letters of Credit which are not cash collateralized
over (B) the maximum principal amount of the Committed Revolving Line, as so
reduced.  Notice of a reduction, once given, shall be irrevocable.  All such
reductions shall be without penalty or premium.

 

2.2          Overadvances.  If the aggregate amount of the outstanding Advances
exceeds the lesser of the maximum principal amount of the Committed Revolving
Line or the Borrowing Base at any time, Borrower shall immediately pay to Bank,
in cash, the amount of such excess.

 

4

--------------------------------------------------------------------------------


 

2.3          Interest Rates, Payments, and Calculations.

 

(a)           Interest Rates.

 

(i)            Advances.  Except as set forth in Section 2.3(b), the Advances
shall bear interest, on the outstanding daily balance thereof, at a rate per
annum equal to the Prime Rate.

 

(ii)           Equipment Advances.  Except as set forth in Section 2.3(b), the
Equipment Advances shall bear interest, on the outstanding daily balance
thereof, at a rate per annum equal to 0.50% above the Prime Rate.

 

(iii)         Term Loan.  Except as set forth in Section 2.3(b), the Term Loan
shall bear interest, on the outstanding daily balance thereof, at a rate per
annum equal to 0.50% above the Prime Rate.

 

(b)           Late Fee; Default Rate.  If any payment due hereunder is not made
within ten days after the date such payment is due, Borrower shall pay Bank a
late fee equal to the lesser of (i) 5% of the amount of such unpaid amount or
(ii) the maximum amount permitted to be charged under applicable law.  All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to five percentage points
above the interest rate applicable immediately prior to the occurrence of the
Event of Default.

 

(c)           Payments.  Bank shall, at its option and with prior notice to
Borrower, charge such interest, all Bank Expenses, and all Periodic Payments
that Borrower fails to pay when due against any of Borrower’s deposit accounts
or against the Committed Revolving Line, in which case those amounts shall
thereafter accrue interest at the rate then applicable hereunder.  Any interest
not paid when due shall be compounded by becoming a part of the Obligations, and
such interest shall thereafter accrue interest at the rate then applicable
hereunder.

 

(d)           Computation.  In the event the Prime Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.

 

2.4          Crediting Payments.  Prior to the occurrence of an Event of
Default, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrower specifies.  After the
occurrence of an Event of Default, the receipt by Bank of any wire transfer of
funds, check, or other item of payment shall be immediately applied to
conditionally reduce Obligations, but shall not be considered a payment on
account unless such payment is of immediately available federal funds or unless
and until such check or other item of payment is honored when presented for
payment.  Notwithstanding anything to the contrary contained herein, any wire
transfer or payment received by Bank after 12:00 noon Pacific time shall be
deemed to have been received by Bank as of the opening of business on the
immediately following Business Day.  Whenever any payment to Bank under the Loan

 

5

--------------------------------------------------------------------------------


 

Documents would otherwise be due (except by reason of acceleration) on a date
that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

 

2.5          Fees.  Borrower shall pay to Bank the following:

 

(a)           Facility Fee.  On the Closing Date, a Facility Fee equal to
$32,500, which shall be nonrefundable;

 

(b)           Unused Fee.  Beginning on September 30, 2002, and continuing on
the last day of each calendar quarter thereafter until the Revolving Maturity
Date and on the Revolving Maturity Date, the Borrower shall pay an unused fee
(the “Unused Fee”) to Bank, in arrears, at an annual rate of thirty-seven and
one-half basis points (0.375%) on the average daily unused portion of the
Committed Revolving Line during the calendar quarter or period then ended.  The
Unused Fee shall be computed on the basis of the year of 365 or 366 days, as the
case may be, and paid on the actual number of days elapsed.  The Unused Fee
shall be calculated from the Closing Date.

 

(c)           Letter of Credit Fees.  Letter of Credit Fees in accordance with
Section 2.1(e).

 

(d)           Bank Expenses.  On the Closing Date, all reasonable costs and
expenses incurred by the Bank in connection with the Closing of the facilities
evidenced by this Agreement, including reasonable attorneys’ fees and expenses
and, after the Closing Date, all Bank Expenses incurred after the Closing Date,
including reasonable attorneys’ fees and expenses, as and when they become due.

 

2.6          Term.  This Agreement shall become effective on the Closing Date
and, subject to Section 12.7, shall continue in full force and effect so long as
any Credit Extension shall be available and for so long as any Letters of Credit
are outstanding or available to be requested hereunder, and until payment in
full of the Obligations.

 

3.                                      Conditions Of Loans.

 

3.1          Conditions Precedent to Initial Credit Extension.  The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, the following:

 

(a)           this Agreement;

 

(b)           an officer’s certificate of Borrower with respect to incumbency
and resolutions authorizing the execution and delivery of this Agreement;

 

(c)           financing statements (Form UCC-1) with respect to the security
interests granted to Bank by Borrower and Guarantors;

 

(d)           negative pledge agreements executed by Borrower and Guarantors;

 

6

--------------------------------------------------------------------------------


 

(e)           pledge agreements executed by Borrower and Vastera International,
together with delivery of stock certificates and stock powers in blank, or
arrangements satisfactory to Bank for the transfer of such stock certificates
from PNC Bank to Bank;

 

(f)            agreement to provide insurance;

 

(g)           evidence of insurance, satisfactory to Bank, showing Bank as loss
payee;

 

(h)           the Guaranty Agreement and Guarantor Security Agreement executed
by Vastera Solution Services and Vastera International;

 

(i)            payment of the fees and Bank Expenses then due specified in
Section 2.5;

 

(j)            current financial statements in accordance with Section 6.2;

 

(k)           a payoff letter in form and substance acceptable to Bank with
respect to the obligations owed under the PNC Loan Facility;

 

(l)            such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 

3.2          Conditions Precedent to All Credit Extensions.  The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:

 

(a)           timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1; and

 

(b)           the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date (except to the extent of changes
resulting from transactions contemplated by or permitted by this Agreement or
the other Loan Documents and changes occurring in the ordinary course of
business that singly or in the aggregate are not materially adverse and to the
extent that such representations and warranties relate expressly to an earlier
date), and no Default or Event of Default shall have occurred and be continuing,
or would exist after giving effect to such Credit Extension (provided, however,
that those representations and warranties expressly referring to another date
shall be true, correct and complete in all material respects as of such date). 
The making of each Credit Extension shall be deemed to be a representation and
warranty by Borrower on the date of such Credit Extension as to the accuracy of
the facts referred to in this Section 3.2.

 

7

--------------------------------------------------------------------------------


 

4.                                      Creation Of Security Interest.

 

4.1          Grant of Security Interest.  Borrower grants and pledges to Bank a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral to secure prompt repayment of any and all Obligations and to
secure prompt performance by Borrower of each of its covenants and duties under
the Loan Documents.  Except as set forth in the Schedule, such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
later-acquired Collateral; provided, however, that such priority shall be
subject only to Liens described in clause (l) of the definition of Permitted
Liens.  Notwithstanding any termination, Bank’s Lien on the Collateral shall
remain in effect for so long as any Obligations are outstanding.

 

4.2          Delivery of Additional Documentation Required.  Borrower shall from
time to time execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all financing statements and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue
perfected Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.

 

4.3          Right to Inspect.  Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof in order to verify Borrower’s financial condition.

 

5.                                      Representations And Warranties.

 

Borrower represents and warrants as follows:

 

5.1          Due Organization and Qualification.  Borrower and each Subsidiary
is a corporation duly existing under the laws of its state of incorporation and
qualified and licensed to do business in any state in which the conduct of its
business or its ownership of property requires that it be so qualified, except
where the failure to do so could not reasonably be expected to cause a Material
Adverse Effect.

 

5.2          Due Authorization; No Conflict.  The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Articles of Incorporation or Bylaws, nor will
they constitute an event of default under any material agreement by which
Borrower is bound.  Borrower is not in default under any agreement by which it
is bound, which default could have a Material Adverse Effect.

 

5.3          Collateral.  Borrower has good title to the Collateral, free and
clear of Liens, except for Permitted Liens.  The Eligible Accounts are bona fide
existing obligations.  The property giving rise to such Eligible Accounts has
been delivered to the account debtor or its agent for immediate shipment to and
unconditional acceptance by the account debtor.  Borrower has not received
notice of actual or imminent Insolvency Proceeding of any account debtor whose
accounts are included in any Borrowing Base Certificate as an Eligible Account. 
All Inventory is in all material respects of good and marketable quality, free
from all material defects, except for Inventory for which adequate reserves have
been made.

 

8

--------------------------------------------------------------------------------


 

5.4          Intentionally Omitted.

 

5.5          Name; Location of Chief Executive Office.  Except as disclosed in
the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof.  The chief executive office of Borrower
is located at the address indicated in Section 10 hereof.

 

5.6          Litigation.  Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency in which a likely adverse decision could
reasonably be expected to have a Material Adverse Effect, or a material adverse
effect on Borrower’s interest, or Bank’s security interest, in the Collateral.

 

5.7          No Material Adverse Change in Financial Statements.  All
consolidated financial statements related to Borrower and any Subsidiary that
are delivered by Borrower to Bank fairly present in all material respects
Borrower’s consolidated financial condition as of the date thereof and
Borrower’s consolidated results of operations for the period then ended.  There
has not been a material adverse change in the consolidated financial condition
of Borrower since the date of the most recent financial statements submitted to
Bank.

 

5.8          Solvency, Payment of Debts.  Borrower is generally able to pay its
debts (including trade debts) as and when they mature; the fair saleable value
of Borrower’s assets (including goodwill minus disposition costs) exceeds the
fair value of its liabilities; and Borrower is not left with unreasonably small
capital after the transactions contemplated by this Agreement.

 

5.9          Compliance with Laws and Regulations.  To the best of the
Borrower’s knowledge, Borrower and each of its Subsidiaries have met the minimum
funding requirements of ERISA with respect to any employee benefit plans subject
to ERISA.  To the best knowledge of Borrower, no event has occurred resulting
from Borrower’s failure to comply with ERISA that is reasonably likely to result
in Borrower’s incurring any liability that could have a Material Adverse
Effect.  Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940. 
Borrower is not engaged principally, or as one of the important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System).  Borrower has complied in all material
respects with all the provisions of the Federal Fair Labor Standards Act. 
Borrower is in compliance with all applicable environmental laws, regulations
and ordinances except where the failure to comply is not reasonably likely to
have a Material Adverse Effect.  Borrower has not violated any statutes, laws,
ordinances or rules applicable to it, violation of which could have a Material
Adverse Effect.  Borrower and each Subsidiary have filed or caused to be filed,
except for any extensions properly filed, all tax returns required to be filed,
and have paid, or have made adequate provision for the payment of, all taxes
reflected therein except those being contested in good faith with adequate
reserves under GAAP.

 

5.10        Subsidiaries.  Borrower does not own any stock, partnership interest
or other equity securities of any Person, except for Permitted Investments.

 

9

--------------------------------------------------------------------------------


 

5.11        Government Consents.  Borrower and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so could not reasonably be expected to cause a
Material Adverse Effect.

 

5.12        Inbound Licenses.  Except as disclosed on the Schedule, Borrower is
not a party to, nor is bound by, any license or other agreement that prohibits
or otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property and which accounts
for 20% or more of Borrower’s revenue or is otherwise material to Borrower’s
business.

 

5.13        Full Disclosure.  No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading, it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results.

 

6.                                      Affirmative Covenants.

 

Borrower covenants that, until payment in full of all outstanding Obligations,
and for so long as Bank may have any commitment to make a Credit Extension
hereunder, Borrower shall do all of the following:

 

6.1          Good Standing and Government Compliance.  Borrower shall maintain
its and each of its Subsidiaries’ corporate existence in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which the
failure to so qualify could have a Material Adverse Effect.  Borrower shall
meet, and shall cause each Subsidiary to meet, the minimum funding requirements
of ERISA with respect to any employee benefit plans subject to ERISA.  Borrower
shall comply, and shall cause each Subsidiary to comply, with all statutes,
laws, ordinances and government rules and regulations to which it is subject,
and shall maintain, and shall cause each of its Subsidiaries to maintain, in
force all licenses, approvals and agreements, the loss of which or failure to
comply with which could have a Material Adverse Effect, or a material adverse
effect on the Collateral or the priority of Bank’s Lien on the Collateral.

 

6.2          Financial Statements, Reports, Certificates.  Borrower shall
deliver to Bank:  (a) as soon as available, but no later than the earlier to
occur of 45 days after the end of each fiscal quarter or 5 days after filing of
a Form 10-Q for such quarter with the Securities and Exchange Commission, a
company prepared consolidated balance sheet and income statement covering
Borrower’s consolidated operations during such period, in a form acceptable to
Bank and certified by a Responsible Officer; (b) as soon as available, but no
later than the earlier to occur of 90 days after the end of each fiscal year of
Borrower or 5 days after filing of a Form 10-K for such fiscal year with the
Securities and Exchange Commission, audited consolidated financial statements of
Borrower prepared in accordance with GAAP, consistently applied,

 

10

--------------------------------------------------------------------------------


 

together with an opinion which is unqualified or otherwise consented to in
writing by Bank on such financial statements of an independent certified public
accounting firm reasonably acceptable to Bank; (c) if applicable, copies of all
statements, reports and notices sent or made available generally by Borrower to
its security holders or to any holders of Subordinated Debt and all reports on
Forms 10-K and 10-Q filed with the Securities and Exchange Commission; (d)
promptly upon receipt of notice thereof, a report of any legal actions pending
or threatened against Borrower or any Subsidiary that could result in damages or
costs to Borrower or any Subsidiary of $500,000 or more; (e) such budgets, sales
projections, operating plans or other financial information generally prepared
by Borrower in the ordinary course of business as Bank may reasonably request
from time to time; and (f) upon request by Bank, a report signed by Borrower, in
form reasonably acceptable to Bank, listing any applications or registrations
that Borrower has made or filed in respect of any Patents, Copyrights or
Trademarks and the status of any outstanding applications or registrations, as
well as any material change in Borrower’s Patents, Copyrights, or Trademarks.

 

(a)           If there are Advances or Letters of Credit outstanding, within 30
days after the last day of each month, Borrower shall deliver to Bank a
Borrowing Base Certificate signed by a Responsible Officer in substantially the
form of Exhibit D hereto, together with aged listings of accounts receivable and
accounts payable.

 

(b)           No later than the earlier to occur of 45 days after the last day
of each fiscal quarter or 5 days after filing of a Form 10-Q for such quarter
with the Securities and Exchange Commission, Borrower shall deliver to Bank with
its quarterly financial statements a Compliance Certificate signed by a
Responsible Officer in substantially the form of Exhibit E hereto.

 

(c)           Bank shall have a right from time to time hereafter to audit
Borrower’s Accounts and appraise Collateral at Borrower’s expense, provided that
such audits will be conducted no more often than once every 12 months unless an
Event of Default has occurred and is continuing.

 

6.3          Inventory; Returns.  Borrower shall keep all Inventory in good and
marketable condition, free from all material defects except for Inventory for
which adequate reserves have been made.  Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist on the
Closing Date.  Borrower shall promptly notify Bank of all returns and recoveries
and of all disputes and claims involving more than $100,000.

 

6.4          Taxes.  Borrower shall make, and cause each Subsidiary to make, due
and timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, on demand, proof satisfactory to Bank
indicating that Borrower or a Subsidiary has made such payments or deposits and
any appropriate certificates attesting to the payment or deposit thereof;
provided that Borrower or a Subsidiary need not make any payment if the amount
or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.

 

11

--------------------------------------------------------------------------------


 

6.5          Insurance.

 

(a)           Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrower’s
business is conducted on the date hereof.  Borrower shall also maintain
liability and other insurance in amounts and of a type that are customary to
businesses similar to Borrower’s.

 

(b)           All such policies of insurance shall be in such form, with such
companies, and in such amounts as reasonably satisfactory to Bank.  All policies
of property insurance shall contain a lender’s loss payable endorsement, in a
form satisfactory to Bank, showing Bank as an additional loss payee, and all
liability insurance policies shall show Bank as an additional insured and
specify that the insurer must give at least 30 days notice to Bank before
canceling its policy for any reason.  Upon Bank’s request, Borrower shall
deliver to Bank certified copies of the policies of insurance and evidence of
all premium payments.  If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrower’s option, be
payable to Borrower to replace the property subject to the claim, provided that
any such replacement property shall be deemed Collateral in which Bank has been
granted a first priority security interest.  If an Event of Default has occurred
and is continuing, all proceeds payable under any such policy shall, at Bank’s
option, be payable to Bank to be applied on account of the Obligations.

 

6.6          Primary Depository.  Borrower shall open an operating account with
Bank on or before the Closing and maintain such an account with Bank
thereafter.  From and after the date 30 days after the Closing, Borrower shall
maintain its primary depository and operating accounts with Bank.

 

6.7          Financial Covenants.  Borrower shall at all times maintain:

 

(a)           Modified Quick Ratio.  A ratio of Quick Assets to Current
Liabilities less Deferred Revenue of at least 2.00 to 1.00 tested for compliance
at the end of each calendar quarter.

 

(b)           Total Liabilities/Tangible Net Worth Ratio.  A ratio of Total
Liabilities to Tangible Net Worth of not more than 1.50 to 1.00.

 

(c)           Quarter Pro-Forma Income/(Loss).  A Pro-Forma Income/(Loss) in an
amount of not more than ($1,500,000) for the three months ending September 30,
2002; and $0.00 for the three months ending December 31, 2002 and thereafter,
measured quarterly.

 

6.8          Intentionally omitted.

 

6.9          Further Assurances.  At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.

 

12

--------------------------------------------------------------------------------


 

7.                                      Negative Covenants.

 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until payment in full of the outstanding Obligations or for so
long as Bank may have any commitment to make any Credit Extensions, Borrower
will not do any of the following without Bank’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed:

 

7.1          Dispositions.  Convey, sell, lease, transfer or otherwise dispose
of (collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, other than Permitted Transfers.

 

7.2          Change in Business, Control, Name or Jurisdiction of
Incorporation.  Engage in any business, or permit any of its Subsidiaries to
engage in any business, other than or reasonably related or incidental to the
businesses currently engaged in by Borrower.  Borrower will not have a Change in
Control and will not, without 30 days’ prior written notification to Bank,
relocate its chief executive office, its principal place of business, any office
in which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it is located, or change its
jurisdiction of incorporation, its corporate name or any trade name used to
identify it in the conduct of its business or the ownership of its properties,
or its federal taxpayer identification number.

 

7.3          Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with or into any other Person (other
than mergers or consolidations of a Subsidiary into another Subsidiary or into
Borrower), or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person except
Permitted Acquisitions.

 

7.4          Indebtedness.  Create, incur, assume or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.

 

7.5          Encumbrances.  Create, incur, assume or allow any Lien with respect
to any of its property, or assign or otherwise convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries so
to do, except for Permitted Liens, or covenant to any other Person that Borrower
in the future will refrain from creating, incurring, assuming or allowing any
Lien with respect to any of Borrower’s property.

 

7.6          Distributions.  Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, except that Borrower may repurchase the stock of former employees
pursuant to stock repurchase agreements as long as an Event of Default does not
exist prior to such repurchase or would not exist after giving effect to such
repurchase.

 

7.7          Investments.  Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments.

 

13

--------------------------------------------------------------------------------


 

7.8          Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

 

7.9          Subordinated Debt.  Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
contained in any documentation relating to the Subordinated Debt without Bank’s
prior written consent, other than (a) refinancings with respect to which the
Indebtedness owed by Borrower or any of it Subsidiaries is not changed and
(b) payment of accrued and unpaid interest of Permitted Indebtedness, provided
that such payment is not prohibited under the terms of a subordination agreement
or other intercreditor agreement with the Bank.

 

7.10        Inventory and Equipment.  Store the Inventory or the Equipment with
a bailee, warehouseman, or similar party unless Bank has received a pledge of
the warehouse receipt covering such Inventory.  Except for Inventory sold in the
ordinary course of business and except for such other locations as Bank may
approve in writing, Borrower shall keep the Inventory and Equipment only at the
locations set forth in Section 10 and the Schedule, and at such other locations
of which Borrower gives Bank prior written notice and as to which Borrower signs
and files a financing statement where needed to perfect Bank’s security
interest.

 

7.11        Compliance.  Become or be controlled by an “investment company,”
within the meaning of the Investment Company Act of 1940, or become principally
engaged in, or undertake as one of its important activities, the business of
extending credit for the purpose of purchasing or carrying margin stock, or use
the proceeds of any Credit Extension for such purpose.  Fail to meet the minimum
funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur, fail to comply with the Federal Fair
Labor Standards Act or violate any law or regulation, which violation could
reasonably be expected to have a Material Adverse Effect, or a material adverse
effect on the Collateral or the priority of Bank’s Lien on the Collateral, or
permit any of its Subsidiaries to do any of the foregoing.

 

7.12        Negative Pledge Agreements.  Make or enter into any agreement (other
than with the Bank) for the benefit of any Person not to grant Liens, except for
such agreements existing on the date hereof and set forth on the Schedule, or
permit the inclusion in any contract to which it becomes a party of any
provisions that could restrict or invalidate the creation of a security interest
in Borrower’s rights and interests in any Collateral.

 

8.                                      Events Of Default.

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

8.1          Payment Default.  If Borrower fails to pay any of the Obligations
and such failure continues for 5 calendar days or more after the due date,
provided that within such 5-day

 

14

--------------------------------------------------------------------------------


 

cure period, the failure to pay shall not be deemed an Event of Default, but no
Credit Extensions will be made;

 

8.2          Covenant Default.  If Borrower fails to perform any obligation
under Article 6 or violates any of the covenants contained in Article 7 of this
Agreement, or fails or neglects to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between Borrower and Bank
and as to any default under such other term, provision, condition or covenant
that can be cured, has failed to cure such default within ten days after
Borrower receives notice thereof or any officer of Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the ten day period or cannot after diligent attempts by Borrower be cured
within such ten day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional reasonable period (which
shall not in any case exceed 30 days) to attempt to cure such default, and
within such reasonable time period the failure to have cured such default shall
not be deemed an Event of Default but no Credit Extensions will be made;

 

8.3          Material Adverse Change.  If there occurs a Material Adverse
Effect;

 

8.4          Attachment.  If any material portion of Borrower’s assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within ten days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be required to be made during such cure period);

 

8.5          Insolvency.  If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within 60 days (provided that no
Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);

 

8.6          Other Agreements.  If there is a default in any agreement to which
Borrower is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of $500,000 or that could have a
Material Adverse Effect;

 

8.7          Subordinated Debt.  If Borrower makes any payment on account of
Subordinated Debt, except to the extent the payment is allowed under any
subordination agreement entered into with Bank;

 

15

--------------------------------------------------------------------------------


 

8.8          Judgments.  If a judgment or judgments excluding any judgments
which are fully covered by insurance for the payment of money in an amount,
individually or in the aggregate, of at least $1,000,000 shall be rendered
against Borrower and shall remain unsatisfied and unstayed for a period of 30
days (provided that no Credit Extensions will be made prior to the satisfaction
or stay of the judgment); or

 

8.9          Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

 

8.10        Guaranty.  If any guaranty of all or a portion of the Obligations
ceases for any reason to be in full force and effect, or, subject to any
applicable cure, notice or grace period, any guarantor fails to perform any
obligation under any guaranty of all or a portion of the Obligations, or any
guarantor revokes or purports to revoke any guaranty of the Obligations, or any
material misrepresentation or material misstatement exists now or hereafter in
any warranty or representation set forth in any guaranty of all or a portion of
the Obligations or in any certificate delivered to Bank in connection with such
guaranty.

 

9.                                      Bank’s Rights And Remedies.

 

9.1          Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:

 

(a)           Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in Section
8.5, all Obligations shall become immediately due and payable without any action
by Bank);

 

(b)           Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;

 

(c)           Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

 

(d)           Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate.  Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith.  With respect to any of Borrower’s owned premises,
Borrower hereby grants Bank a license to enter into possession of such premises
and to occupy the same, without charge, in order to exercise any of Bank’s
rights or remedies provided herein, at law, in equity, or otherwise;

 

16

--------------------------------------------------------------------------------


 

(e)           Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, or (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;

 

(f)            Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

 

(g)           Sell the Collateral at either a public or private sale, or both,
by way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate;

 

(h)           Bank may credit bid and purchase at any public sale; and

 

(i)            Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.

 

9.2          Power of Attorney.  Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to:  (a) send requests for verification of Accounts or
notify account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; (g)
to modify, in its sole discretion, any intellectual property security agreement
entered into between Borrower and Bank without first obtaining Borrower’s
approval of or signature to such modification by amending Exhibits A, B, and C,
thereof, as appropriate, to include reference to any right, title or interest in
any Copyrights, Patents or Trademarks acquired by Borrower after the execution
hereof or to delete any reference to any right, title or interest in any
Copyrights, Patents or Trademarks in which Borrower no longer has or claims to
have any right, title or interest; and (h) to file, in its sole discretion, one
or more financing or continuation statements and amendments thereto, relative to
any of the Collateral; provided Bank may exercise such power of attorney to sign
the name of Borrower on any of the documents described in Section 4.2 regardless
of whether an Event of Default has occurred.  The appointment of Bank as
Borrower’s attorney in fact, and each and every one of Bank’s rights and powers,
being coupled with an interest, is irrevocable

 

17

--------------------------------------------------------------------------------


 

until all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide advances hereunder is terminated.

 

9.3          Accounts Collection.  Upon the occurrence and during the
continuance of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account.  Upon the occurrence and during the continuance of an Event of Default,
Borrower shall collect all amounts owing to Borrower for Bank, receive in trust
all payments as Bank’s trustee, and immediately deliver such payments to Bank in
their original form as received from the account debtor, with proper
endorsements for deposit.

 

9.4          Bank Expenses.  If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower:  (a) make payment of the same or any part
thereof; (b) set up such reserves under the Revolving Facility as Bank deems
necessary to protect Bank from the exposure created by such failure; or (c)
obtain and maintain insurance policies of the type discussed in Section 6.5 of
this Agreement, and take any action with respect to such policies as Bank deems
prudent.  Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral.  Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

 

9.5          Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices and Section 9-207 of the UCC, Bank shall not in any
way or manner be liable or responsible for:  (a) the safekeeping of the
Collateral; (b) any loss or damage thereto occurring or arising in any manner or
fashion from any cause; (c) any diminution in the value thereof; or (d) any act
or default of any carrier, warehouseman, bailee, forwarding agency, or other
person whomsoever.  All risk of loss, damage or destruction of the Collateral
shall be borne by Borrower.

 

9.6          Remedies Cumulative.  Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative. 
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the UCC, by law, or in equity.  No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on Borrower’s part shall be deemed a continuing waiver.  No delay by
Bank shall constitute a waiver, election, or acquiescence by it.  No waiver by
Bank shall be effective unless made in a written document signed on behalf of
Bank and then shall be effective only in the specific instance and for the
specific purpose for which it was given.

 

9.7          Demand; Protest.  Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, Instruments, Chattel Paper, and
guarantees at any time held by Bank on which Borrower may in any way be liable.

 

18

--------------------------------------------------------------------------------


 

10.                               Notices.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

 

If to Borrower:

 

Vastera, Inc.

 

 

 

 

 

45025 Aviation Drive, Suite 300

 

 

Dulles, Virginia 20166

 

 

Attn:  Philip Balsamo, Chief Financial Officer

 

 

Telephone:  (703) 661-9006

 

 

Facsimile:  (703) 661-8497

 

 

 

With a copy to:

 

Vastera, Inc.

 

 

 

 

 

45025 Aviation Drive, Suite 300

 

 

Dulles, Virginia 20166

 

 

Attn:  Brian D. Henderson, Vice President

 

 

Corporate and Legal Affairs

 

 

Telephone:  (703) 661-9006

 

 

Facsimile:  (703) 661-8497

 

 

 

If to Bank:

 

Comerica Bank-California

 

 

 

 

 

9920 South La Cienega Boulevard, Suite 1401

 

 

Inglewood, CA 90301

 

 

Attn:  Manager

 

 

Facsimile:  (310) 338-6110

 

 

 

With a copy to:

 

Comerica Bank-California

 

 

 

 

 

11921 Freedom Drive, Suite 920

 

 

Reston, VA 20190

 

 

Attn:  Peter Gibson

 

 

Telephone:  (703) 464-7228

 

 

Facsimile:  (703) 467-9308

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

19

--------------------------------------------------------------------------------


 

11.                               Choice Of Law And Venue; Jury Trial Waiver.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California.  BORROWER AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT.  EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

12.                               General Provisions.

 

12.1        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Bank’s prior written consent, which consent
may be granted or withheld in Bank’s sole discretion.  Bank shall have the right
without the consent of or notice to Borrower to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.

 

12.2        Indemnification.  Borrower shall defend, indemnify and hold harmless
Bank and its officers, employees, and agents against:  (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement; and (b) all
losses or Bank Expenses in any way suffered, incurred, or paid by Bank as a
result of or in any way arising out of, following, or consequential to
transactions between Bank and Borrower whether under this Agreement, or
otherwise (including without limitation reasonable attorneys fees and expenses),
except for losses caused by Bank’s gross negligence or willful misconduct.

 

12.3        Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

12.4        Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

12.5        Amendments in Writing, Integration.  All amendments to or
terminations of this Agreement must be in writing.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement, if any, are
merged into this Agreement and the Loan Documents.

 

20

--------------------------------------------------------------------------------


 

12.6        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

 

12.7        Survival.  All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding.  The obligations of Borrower to indemnify Bank
with respect to the expenses, damages, losses, costs and liabilities described
in Section 12.2 shall survive until all applicable statute of limitations
periods with respect to actions that may be brought against Bank have run.

 

12.8        Confidentiality.  In handling any confidential information Bank and
all employees and agents of Bank shall exercise the same degree of care that
Bank exercises with respect to its own proprietary information of the same types
to maintain the confidentiality of any non-public information thereby received
or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or affiliates of Bank in
connection with their present or prospective business relations with Borrower,
(ii) to prospective transferees or purchasers of any interest in the Loans,
provided that they have entered into a comparable confidentiality agreement in
favor of Borrower and have delivered a copy to Borrower, (iii) as required by
law, regulations, rule or order, subpoena, judicial order or similar order, (iv)
as may be required in connection with the examination, audit or similar
investigation of Bank and (v) as Bank may determine in connection with the
enforcement of any remedies hereunder.  Confidential information hereunder shall
not include information that either:  (a) is in the public domain or in the
knowledge or possession of Bank when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank through no fault of Bank; or (b) is
disclosed to Bank by a third party, provided Bank does not have actual knowledge
that such third party is prohibited from disclosing such information.

 

In Witness Whereof, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

Vastera, Inc.

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Comerica Bank-California

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

21

--------------------------------------------------------------------------------


 

Exhibit A

 

DEFINITIONS

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, and all other forms of obligations owing to Borrower arising out of the
sale or lease of goods (including, without limitation, the licensing of software
and other technology) or the rendering of services by Borrower, whether or not
earned by performance, and any and all credit insurance, guaranties, and other
security therefor, as well as all merchandise returned to or reclaimed by
Borrower and Borrower’s Books relating to any of the foregoing.

 

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

 

“Bank Expenses” means all:  reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the administration and
enforcement of the Loan Documents;  reasonable Collateral audit fees; and Bank’s
reasonable attorneys’ fees and expenses incurred in amending, enforcing or
defending the Loan Documents (including fees and expenses of appeal), incurred
before, during and after an Insolvency Proceeding, whether or not suit is
brought.

 

“Borrower’s Books” means all of Borrower’s books and records including: 
ledgers; records concerning Borrower’s assets or liabilities, the Collateral,
business operations or financial condition; and all computer programs, or tape
files, and the equipment, containing such information.

 

“Borrowing Base” means, at any date, an amount equal to 80% of Eligible
Accounts, as determined by Bank as of such date with reference to the most
recent Borrowing Base Certificate delivered by Borrower.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

 

“Capitalized Lease” means any lease of property by Borrower or a Subsidiary of
Borrower, as lessee, which would be capitalized in accordance with GAAP.

 

“Capitalized Lease Obligations” means the amount of the obligations of Borrower
and its Subsidiaries under Capitalized Leases which would be shown as a
liability of Borrower or such Subsidiary in accordance with GAAP.

 

“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States government or any agency thereof maturing not more than six
(6) months from the date of acquisition; (b) certificates of deposit, time
deposits, repurchase agreements, reverse

 

--------------------------------------------------------------------------------


 

repurchase agreements, or bankers’ acceptances, having in each case a tenor of
not more than six (6) months, issued by the Lenders, any affiliate of the
Lenders or any U.S. commercial bank or any branch or agency of any non-U.S. bank
licensed to conduct business in the United States having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of any issuer rated
at least a-1 by Standard & Poor’s Rating Group, a division of McGraw-Hill
Companies, or P-1 by Moody’s Investors Service Inc. and in either case having a
tenor of not more than three (3) months; provided, however, that only those Cash
Equivalents with maturities not to exceed 90 days shall be included in the
definition of “Quick Assets”.

 

“Change of Control” means within a period of twelve (12) consecutive calendar
months (i) (a) together with individuals who were directors of Borrower on the
first day of such period (b) individuals whose election by Borrower’s Board of
Directors or whose nomination by shareholders of Borrower was approved by a
majority of Borrower’s Board of Directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved, collectively shall cease to constitute a
majority of the board of directors of Borrower, or (ii) a Person or group of
Persons acting in concert and who is not (a) an Existing Shareholder or (b) an
Affiliate of shareholders of Borrower on the first day of such period or (c) a
Person who is eligible to report their ownership of capital stock of Borrower on
Form 13G filed with the Securities and Exchange Commission shall acquire thirty
percent (30%) or more of the issued and outstanding capital stock of Borrower on
a fully diluted basis, taking into account all issued and outstanding stock
options and warrants to purchase capital stock.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in Section
9105(1)(b) of the UCC, now owned or hereafter acquired by Borrower or in which
Borrower now holds or hereafter acquires an interest.

 

“Closing Date” means the date of this Agreement.

 

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral to the extent not described on Exhibit B, except to the
extent any such property or rights (i) are nonassignable by their terms without
the consent of the licensor thereof or another party (but only to the extent
such prohibition on transfer is enforceable under applicable law, including,
without limitation, Section 9318(4) of the UCC), or (ii) the granting of a
security interest therein is contrary to applicable law or the terms of the
agreement pursuant to which the rights or property is acquired, provided that
upon the cessation of any such restriction or prohibition, such property shall
automatically become part of the Collateral.

 

“Committed Equipment Line” means credit extensions of up to $5,000,000.

 

“Committed Revolving Line” means a credit extension of up to $10,000,000.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations

 

2

--------------------------------------------------------------------------------


 

with respect to undrawn letters of credit issued for the account of that Person;
and (iii) all obligations arising under any interest rate, currency or commodity
swap agreement, interest rate cap agreement, interest rate collar agreement, or
other agreement or arrangement designated to protect a Person against
fluctuation in interest rates, currency exchange rates or commodity prices;
provided, however, that the term “Contingent Obligation” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determined amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith; provided, however, that such amount shall not in any event exceed
the maximum amount of the obligations under the guarantee or other support
arrangement.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

 

“Credit Extension” means each Advance, Equipment Advance, or any other extension
of credit by Bank for the benefit of Borrower hereunder.

 

“Current Liabilities” means, as of any applicable date, all amounts that should,
in accordance with GAAP, be included as current liabilities on the consolidated
balance sheet of Borrower and its Subsidiaries, as at such date, plus, to the
extent not already included therein, that portion of outstanding Credit
Extensions made under this Agreement that constitutes a current liability under
GAAP.

 

“Daily Balance” means the amount of the Obligations owed at the end of a given
day.

 

“Default” means an event where with the passage of time or the giving of notice
would be an Event of Default.

 

“Deferred Revenue” means all amounts received in advance of performance under
maintenance contracts and not yet recognized as revenue.

 

“Deposit Accounts” means any “deposit account” as such term is defined in
Section 9105(e) of the UCC, and should include, without limitation, any demand,
time, savings passbook or like account, now or hereafter maintained by or for
the benefit of Borrower, or in which Borrower now holds or hereafter acquires
any interest, with a bank, savings and loan association, credit union or like
organization (including Bank) and all funds and amounts therein, whether or not
restricted or designated for a particular purpose.

 

“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.3; provided, that Bank may change the
standards of eligibility by giving Borrower 30 days prior written notice. 
Unless otherwise agreed to by Bank, Eligible Accounts shall not include the
following:

 

(a) Accounts that the account debtor has failed to pay within 90 days of invoice
date;

 

3

--------------------------------------------------------------------------------


 

(b) Accounts with respect to an account debtor, 25% of whose Accounts the
account debtor has failed to pay within 90 days of invoice date;

 

(c) Accounts with respect to which the account debtor is an officer, employee,
or agent of Borrower;

 

(d) Accounts with respect to which goods are placed on consignment, guaranteed
sale, sale or return, sale on approval, bill and hold, or other terms by reason
of which the payment by the account debtor may be conditional;

 

(e) Accounts (other than Accounts of Ford Motor Company) with respect to which
the account debtor is an Affiliate of Borrower;

 

(f) Accounts with respect to which the account debtor does not have its
principal place of business in the United States, except for Eligible Foreign
Accounts;

 

(g) Accounts with respect to which the account debtor is the United States or
any department, agency, or instrumentality of the United States;

 

(h) Accounts with respect to which Borrower is liable to the account debtor for
goods sold or services rendered by the account debtor to Borrower, but only to
the extent of any amounts owing to the account debtor against amounts owed to
Borrower;

 

(i) Accounts with respect to an account debtor, including Subsidiaries and
Affiliates, whose total obligations to Borrower exceed 20% of all Accounts, to
the extent such obligations exceed the aforementioned percentage, except as
approved in writing by Bank;

 

(j) Accounts with respect to which the account debtor disputes liability or
makes any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business; and

 

(k) Accounts the collection of which Bank reasonably determines after inquiry
and consultation with Borrower to be doubtful.

 

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that (i) are supported by one or more letters of credit in an amount and of a
tenor, and issued by a financial institution, acceptable to Bank, or (ii) that
Bank approves on a case-by-case basis.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

“Equipment Advance” or “Equipment Advances” has the meaning set forth in Section
2.1(c).

 

“Equipment Line” means a Credit Extension of up to $5,000,000.

 

4

--------------------------------------------------------------------------------


 

“Equipment Maturity Date” means July 30, 2005.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

“Existing Shareholder” means a holder of the Borrower’s capital stock as of the
date hereof.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Guarantor”  means each Subsidiary of Borrower in existence on the Closing Date
and each Person which becomes a Subsidiary of Borrower on and after the Closing
Date.

 

“Guarantor Security Agreement” means a Guarantor Security Agreement in the form
of Exhibit F hereto, together with all extensions, renewals, amendments,
supplements, substitutions and replacements thereof and thereto.

 

“Guaranty Agreement” means a Guaranty Agreement in the form of Exhibit G hereto,
together with all extensions, renewals, amendments, supplements, substitutions
and replacements thereof and thereto.

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
Instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

 

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Instruments” means any “instrument,” as such term is defined in Section
9105(1)(i) of the UCC now owned or hereafter acquired by Borrower or in which
Borrower now holds or hereafter acquires any interest, including, without
limitation, all notes, certificated securities, and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

 

“Inventory” means all present and future inventory in which Borrower has any
interest, including merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or at any time hereafter owned by or in the custody or
possession, actual or constructive, of Borrower, including such inventory as is
temporarily out of its custody or possession or in transit and including any
returns upon any accounts or other

 

5

--------------------------------------------------------------------------------


 

proceeds, including insurance proceeds, resulting from the sale or disposition
of any of the foregoing and any documents of title representing any of the
above, and Borrower’s Books relating to any of the foregoing.

 

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other agreement entered into between Borrower and Bank in
connection with this Agreement, all as amended or extended from time to time.

 

“Loan Party” means Borrower and each Guarantor.

 

“Material Adverse Effect” means a material adverse effect on (i) the business
operations or condition (financial or otherwise) of Borrower and its
Subsidiaries taken as a whole or (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents as and
when required.

 

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, notes, drafts, Instruments, securities,
documents of title, and Chattel Paper, and Borrower’s Books relating to any of
the foregoing.

 

“Net Income” means, for any applicable period, the aggregate of all amounts
which, in accordance with GAAP, would be included as net income (or net loss
(including any extraordinary losses)) on a consolidated statement of income of
Borrower and its Subsidiaries for such period.

 

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other Loan
Document, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

 

6

--------------------------------------------------------------------------------


 

“Permitted Acquisitions” means acquisitions of all or substantially all of the
stock or assets of other entities for aggregate cash consideration (including
assumed liabilities) not exceeding $10,000,000 for all acquisitions that take
place after the date hereof through the Revolving Maturity Date, provided that
(a) Borrower has provided to Bank copies of Borrower’s due diligence in
connection with such acquisitions, including historical financial statements for
the acquisition target and pro forma consolidating projections (the “Pro Forma
Projections”), (b) the Pro Forma Projections confirm that Borrower will be in
compliance, on a pro forma basis, with Section 6.7 prior to the applicable
acquisitions and for at least the two reporting periods immediately following
the applicable acquisitions, and (c) each target company must be in the same
line of business as Borrower.

 

“Permitted Indebtedness” means:

 

(a) Indebtedness of Borrower or any Subsidiary in favor of Bank arising under
this Agreement or any other Loan Document;

 

(b) Indebtedness existing on the Closing Date and disclosed in the Schedule;

 

(c) trade payables incurred in the ordinary course of business;

 

(d) Indebtedness secured by a lien described in clause (l) of the defined term
“Permitted Liens;”

 

(e) Subordinated Debt,

 

(f) Indebtedness of Borrower or any Subsidiary in favor of the Borrower or any
wholly-owned Subsidiary of the Borrower (and provided such wholly-owned
Subsidiary, if it is a domestic Subsidiary, has entered into a Guaranty
Agreement and a Guarantor Security Agreement with the Administrative Agent);
provided, however, that loans in favor of foreign Subsidiaries (excluding the
loans in favor of foreign Subsidiaries as of the date hereof and set forth in
the Schedule, and extensions and refinancings thereof which do not increase the
principal amount of such indebtedness as of the date of such extension or
refinancing) shall not exceed $5,000,000 in the aggregate at any time
outstanding; and

 

(g) additional unsecured indebtedness of the Borrower and its Subsidiaries not
to exceed in the aggregate $1,000,000 at any time outstanding.

 

“Permitted Investment” means:

 

(a) Investments existing on the Closing Date disclosed in the Schedule;

 

(b) (i) Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and currently having rating
of at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (iii) Bank’s certificates of deposit maturing no more than
one year from the date of investment therein, and (iv) Bank’s money market
accounts;

 

7

--------------------------------------------------------------------------------


 

(c) Repurchases of stock from former employees or directors of Borrower under
the terms of applicable repurchase agreements in an aggregate amount not to
exceed $100,000 in the aggregate in any fiscal year, provided that no Event of
Default has occurred, is continuing or would exist after giving effect to the
repurchases;

 

(d) Investments accepted in connection with Permitted Transfers;

 

(e) loans permitted under clause (f) of the definition of “Permitted
Indebtedness”;

 

(f) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plan agreements approved by Borrower’s Board of Directors;

 

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

 

(h) Permitted Acquisitions;

 

(i) Interest rate protection or hedge instruments;

 

(j) Loans permitted under clause (f) of the definition of Permitted
Indebtedness;

 

(k) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (j) shall not
apply to Investments of Borrower in any Subsidiary;

 

(l) Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed $100,000 in the aggregate in any
fiscal year; and

 

(m) Investments in Subsidiaries for the purpose of financing Permitted
Acquisitions.

 

“Permitted Liens” means Liens (a) for current taxes and assessments not yet due
and payable, (b), if any, reflected on or in the notes to the most recent
balance sheet of Borrower delivered to the Bank on or prior to the Closing Date,
(c) if any, specified on the Schedule, (d) securing the payment of taxes or
charges of Governmental Authorities not yet delinquent or being contested in
good faith by appropriate proceeding, for which adequate reserves are maintained
in accordance with GAAP provided the same have no priority over any of the
Bank’s security interests; (e) securing claims or demands of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons, imposed
without action of such parties, provided that the payment thereof is not yet
past due or for which adequate reserves are maintained in accordance with GAAP;
(f) incurred or deposits made in the ordinary course of Borrower’s business in
connection with worker’s compensation, unemployment insurance, social security
and other like laws; (g) in the nature of non-exclusive licenses and sublicenses
of

 

8

--------------------------------------------------------------------------------


 

intellectual property granted to Persons in the ordinary course of business; (h)
arising from judgments, decrees or attachments to the extent and only so long as
such judgment, decree or attachment has not caused or resulted in an Event of
Default; (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods; (j) which constitute rights of set-off of a customary nature or bankers’
liens with respect to amounts on deposit, whether arising by operation of law or
by contract, in connection with arrangements entered into with banks in the
ordinary course of business; (k) in favor of lessors of tangible personal
property arising under operating leases, provided that such Liens are limited to
the leased property, any improvements made thereto and the proceeds thereof; (l)
to secure (x) purchase money security interests, as the that term is defined in
the UCC, in property that secures the indebtedness that was incurred to acquire
the property or (y) Capitalized Lease Obligations; (m) securing interest hedge
agreements; (n) deposits or other temporary cash investments to secure trade
contracts and operating leases; (o) on real estate consisting of easements,
rights of way, zoning restrictions and restrictions on the use of real property;
or (p) in favor of or approved by the Bank.

 

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:

 

(a) Inventory in the ordinary course of business;

 

(b) licenses and similar arrangements for the use of the property of Borrower or
its Subsidiaries in the ordinary course of business;

 

(c) surplus, worn-out or obsolete Equipment;

 

(d) Investments permitted under Section 7.7; and

 

(e) other assets of Borrower or its Subsidiaries which do not in the aggregate
exceed $100,000.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“PNC Bank Loan Documents” means that certain Amended and Restated Loan Agreement
dated as of May 15, 2001 among the Borrower, PNC Bank, National Association and
the Bank (the “PNC Loan Agreement”) and the Loan Documents (as such term is
defined in the PNC Loan Agreement) referenced therein.

 

“PNC Loan Facility” means that certain equipment loan facility provided by PNC
Bank, National Association and the Bank to Borrower evidenced by the PNC Bank
Loan Documents.

 

“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.

 

9

--------------------------------------------------------------------------------


 

“Pro-Forma Income/(Loss)” means Net Income, plus interest expense, plus taxes,
plus non-cash charges (including depreciation, amortization, stock-based
compensation, research and development related charges and one-time
restructuring charges), plus cash restructuring charges (not to exceed
$5,000,000 in the aggregate from the date hereof through the Revolving Maturity
Date), less interest income, less one-time or non-recurring revenue.

 

“Quick Assets” means, at any date as of which the amount thereof shall be
determined, the unrestricted cash and Cash Equivalents, net billed trade
accounts receivable and investments with maturities not to exceed 90 days, of
Borrower determined in accordance with GAAP.

 

 “Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

 

“Revolving Facility” means the facility under which Borrower may request Bank to
issue Advances, as specified in Section 2.1(b) hereof.

 

“Revolving Maturity Date” means July 30, 2004.

 

“Schedule” means the schedule of exceptions attached hereto, if any.

 

“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Bank on terms reasonably acceptable to Bank (and
identified as being such by Borrower and Bank).

 

“Subsidiary” means any corporation or partnership in which (i) any general
partnership interest or (ii) more than 50% of the stock of which by the terms
thereof ordinary voting power to elect the Board of Directors, managers or
trustees of the entity, at the time as of which any determination is being made,
is owned by Borrower, either directly or through an Affiliate.

 

“Tangible Net Worth” means at any date as of which the amount thereof shall be
determined, the sum of the capital stock and additional paid-in capital plus
retained earnings (or minus accumulated deficit) of Borrower and its
Subsidiaries minus intangible assets, net of amortization, on a consolidated
basis determined in accordance with GAAP.

 

“Term Loan” has the meaning assigned in Section 2.1(d)(i).

 

“Term Loan Maturity Date” means June 30, 2004.

 

“Total Liabilities” means at any date as of which the amount thereof shall be
determined, all obligations that should, in accordance with GAAP be classified
as liabilities on the consolidated balance sheet of Borrower, including in any
event contingent liabilities and all Indebtedness.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Tranche A” has the meaning set forth in Section 2.1(c)(i).

 

10

--------------------------------------------------------------------------------


 

“Tranche B” has the meaning set forth in Section 2.1(c)(i).

 

“Tranche A Availability End Date” means January 30, 2003.

 

“Tranche B Availability End Date” means July 30, 2003.

 

“Tranche A Equipment Advance” means any Equipment Advance(s) made under Tranche
A.

 

“Tranche B Equipment Advance” means any Equipment Advance(s) made under Tranche
B.

 

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of California; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the Secured Party’s security interest in any collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of California, the term “UCC” shall mean the Uniform Commercial
Code (including the Articles thereof) as in effect at such time in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.  Notwithstanding anything contained herein to the contrary, the
parties intend that the terms used herein which are defined in the UCC have, at
all times, the broadest and most inclusive meanings possible.  Accordingly, if
the UCC shall in the future be amended or held by a court to define any term
used herein more broadly or inclusively than the UCC in effect on the date of
this Agreement, then such term, as used herein, shall be given such broadened
meaning.  If the UCC shall in the future be amended or held by a court to define
any term used herein more narrowly, or less inclusively, than the UCC in effect
on the date of this Agreement, such amendment or holding shall be disregarded in
defining terms used in this Agreement.

 

11

--------------------------------------------------------------------------------


 

DEBTOR                                               VASTERA, INC.

 

SECURED PARTY:                             COMERICA BANK-CALIFORNIA

 

Exhibit B

 

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

 

All personal property of Debtor of every kind, whether presently existing or
hereafter created, written, produced or acquired, including, but not limited
to:  (a) all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and (b) any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. 
Notwithstanding the foregoing, the Collateral shall not include any copyrights,
patents, trademarks, servicemarks, and applications therefore and licenses
thereto, now owned or hereafter acquired or created, or any claims for damages
by way of any past, present and future infringement of any of the foregoing
(collectively, the “Intellectual Property”); provided, however, that the
Collateral shall include all accounts and general intangibles that consist of
rights to payment from the sale, licensing or disposition of all or any part of,
or rights in, the Intellectual Property (the “Rights to Payment”). 
Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective July 30, 2002, include the
Intellectual Property only to the extent necessary to permit perfection of
Secured Party’s security interest in the Rights to Payment.  All terms above
have the meanings given to them in the California Uniform Commercial Code, as
amended or supplemented from time to time, including revised Division 9 of the
Uniform Commercial Code-Secured Transactions, added by Stats. 1999, c.991 (S.B.
45), Section 35, operative July 1, 2001.

 

 

--------------------------------------------------------------------------------


 

Exhibit C

 

LOAN PAYMENT/ADVANCE TELEPHONE REQUEST FORM

 

LOAN PAYMENT/ADVANCE TELEPHONE REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS 3:00 P.M., E.S.T., 3 BUSINESS DAYS PRIOR TO
ADVANCE

TO:         [              
]                                                                                                                                             
DATE:

FAX #:  [              
]                                                                                                                                              
TIME:

 

FROM:   VASTERA, INC.

CLIENT NAME (BORROWER)

REQUESTED BY:

AUTHORIZED SIGNER’S NAME

 

AUTHORIZED SIGNATURE:

 

PHONE NUMBER:

 

FROM ACCOUNT #     

TO ACCOUNT #

 

 

REQUESTED TRANSACTION TYPE

REQUEST DOLLAR AMOUNT

 

$

PRINCIPAL INCREASE (ADVANCE)

$

PRINCIPAL PAYMENT (ONLY)

$

INTEREST PAYMENT (ONLY)

$

PRINCIPAL AND INTEREST (PAYMENT)

$

 

OTHER INSTRUCTIONS:

 

All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of the telephone request for an Advance confirmed by this Borrowing Certificate;
provided, however, that those representations and warranties expressly referring
to another date shall be true, correct and complete in all material respects as
of such date. 

 

BANK USE ONLY

TELEPHONE REQUEST:

 

The following person is authorized to request the loan payment transfer/loan
advance on the advance designated account and is known to me.

 

 

 

 

 

 

Authorized Requester

Phone #

 

 

 

 

 

 

 

 

Received By (Bank)

Phone #

 

 

 

 

Authorized Signature (Bank)

 

1

--------------------------------------------------------------------------------


 

Exhibit D

 

BORROWING BASE CERTIFICATE

 

Borrower:  Vastera,
Inc.                                                                                                                      
Lender:  Comerica Bank-California

 

Commitment Amount:  $10,000,000

 

ACCOUNTS RECEIVABLE

 

 

 

 

 

1.

Accounts Receivable Book Value as of

 

$

 

2.

Additions (please explain on reverse)

 

$

 

3.

TOTAL ACCOUNTS RECEIVABLE

 

$

 

 

 

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

 

4.

Amounts over 90 days due

$

 

5.

Balance of 25% over 90 day accounts

$

 

6.

Concentration Limits

$

 

7.

Foreign Accounts

$

 

8.

Governmental Accounts

$

 

9.

Contra Accounts

$

 

10.

Demo Accounts

$

 

11.

Intercompany/Employee Accounts

$

 

12.

Other (please explain on reverse)

$

 

13.

TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

$

 

14.

Eligible Accounts (#3 minus #13)

$

 

15.

LOAN VALUE OF ACCOUNTS (80% of #14)

$

 

 

 

 

 

BALANCES

 

 

 

 

16.

Maximum Loan Amount

 

$

 

17.

Total Funds Available [Lesser of #16 or #15]

 

$

 

18.

Present balance owing on Line of Credit

 

$

 

19.

Outstanding under Sublimits (Letters of Credit)

 

$

 

20.

RESERVE POSITION (#17 minus #18 and #19)

 

$

 

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Comerica Bank-California.

 

Vastera, Inc.

 

By:

 

 

 

Authorized Signer

 

1

--------------------------------------------------------------------------------


 

Exhibit E

 

COMPLIANCE CERTIFICATE

 

TO:         COMERICA BANK-CALIFORNIA

 

FROM:   VASTERA, INC.

 

The undersigned authorized officer of [BORROWER] hereby certifies that in
accordance with the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending                 with all required covenants,
including without limitation Section 6.7, except as noted below and (ii) all
representations and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof.  Attached herewith are
the required documents supporting the above certification.  The Officer further
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

 

 

Quarterly financial statements

 

Quarterly no later than earlier of 45 days or 5 days after filing 10-Q

 

Yes

 

No

 

Annual (CPA Audited)

 

FYE no later than earlier of 90 days or 5 days after filing 10-K

 

Yes

 

No

 

10K and 10Q

 

(as applicable)

 

Yes

 

No

 

A/R & A/P Agings, Borrowing Base Cert.

 

Monthly within 30 days

 

Yes

 

No

 

A/R Audit

 

Initial and Annual

 

Yes

 

No

 

IP Report

 

Upon request

 

Yes

 

No

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

 

 

Maintain on a Monthly  Basis:

 

 

 

:1.00

 

Yes

 

No

 

Minimum Modified Quick Ratio

 

2.00:1.00

 

$

       

 

Yes

 

No

 

Minimum Ratio of Total Liabilities to Tangible Net Worth

 

1.50:1.00

 

$

       

 

Yes

 

No

 

Minimum/Maximum Quarterly Pro-Forma Income/(Loss)

 

($1,500,000) [for the quarter ended 9/30]
$0.00 [beginning quarter ending 12/31/02 and thereafter]

 

$

 

 

Yes

 

No

 

 

 

Comments Regarding Exceptions:  See Attached.

 

BANK USE ONLY

 

 

 

 

 

 

 

 

 

Received by:

 

Sincerely,

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

Verified:

 

SIGNATURE

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

TITLE

 

 

 

 

 

 

Compliance Status

Yes

No

 

 

 

 

 

DATE

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCEPTIONS

 

Permitted Indebtedness  (Exhibit A)

 

Permitted Investments  (Exhibit A)

 

Permitted Liens  (Exhibit A)

 

Prior Names  (Section 5.5)

 

Litigation  (Section 5.6)

 

1

--------------------------------------------------------------------------------


 

CORPORATE RESOLUTIONS TO BORROW

 

Borrower:               Vastera, Inc.

 

I, the undersigned officer of Vastera, Inc. (the “Corporation”), Hereby Certify
that the Corporation is organized and existing under and by virtue of the laws
of the State of Delaware.

 

I Further Certify that attached hereto as Attachments 1 and 2 are true and
complete copies of the Articles of Incorporation, as amended, and the Restated
Bylaws of the Corporation, each of which is in full force and effect on the date
hereof.

 

I Further Certify that at a meeting of the Directors of the Corporation, duly
called and held, at which a quorum was present and voting (or by other duly
authorized corporate action in lieu of a meeting), the following resolutions
were adopted.

 

Be It Resolved, that any one (1) of the following named officers, employees, or
agents of this Corporation, whose actual signatures are shown below:

 

NAMES

 

POSITION

 

ACTUAL SIGNATURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

acting for and on behalf of this Corporation and as its act and deed be, and
they hereby are, authorized and empowered:

 

Borrow Money.  To borrow from time to time from Comerica Bank-California
(“Bank”), on such terms as may be agreed upon between the officers, employees,
or agents of the Corporation and Bank, such sum or sums of money as in their
judgment should be borrowed, without limitation, including such sums as are
specified in that certain Loan and Security Agreement dated as of July 30, 2002,
(the “Loan Agreement”).

 

Execute Documents.  To execute and deliver to Bank the Loan Agreement and any
other agreement entered into between Corporation and Bank in connection with the
Loan Agreement, all as amended or extended from time to time (collectively, with
the Loan Agreement, the “Loan Documents”), and also to execute and deliver to
Bank one or more renewals, extensions, modifications, refinancings,
consolidations, or substitutions for the Loan Documents, or any portion thereof.

 

1

--------------------------------------------------------------------------------


 

Grant Security.  To grant a security interest to Bank in the Collateral
described in the Loan Documents, including a pledge of the stock of all
subsidiaries of the Corporation, which security interest shall secure all of the
Corporation’s Obligations, as described in the Loan Documents.

 

Negative Pledge on Intellectual Property.  To execute a negative pledge
agreement with Bank with respect to the Corporation’s intellectual property.

 

Negotiate Items.  To draw, endorse, and discount with Bank all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the account of the Corporation with Bank, or to cause such other disposition
of the proceeds derived therefrom as they may deem advisable.

 

Letters of Credit; Foreign Exchange.  To execute letters of credit applications,
foreign exchange agreements and other related documents pertaining to Bank’s
issuance of letters of credit and foreign exchange contracts.

 

Further Acts.  In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.

 

Be It Further Resolved, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank.  Any such notice
shall not affect any of the Corporation’s agreements or commitments in effect at
the time notice is given.

 

I Further Certify that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.

 

In Witness Whereof, I have hereunto set my hand on                ,       and
attest that the signatures set opposite the names listed above are their genuine
signatures.

 

 

CERTIFIED AND ATTESTED BY:

 

 

 

X

 

 

2

--------------------------------------------------------------------------------


 

COMERICA BANK-CALIFORNIA

Member FDIC

 

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

(Revolver)

 

Name(s):  Vastera,
Inc.                                                                               
Date:   July 30, 2002

 

$10,000,000                                                                                   
credited to deposit account No. 1891929323 when Advances are requested or
disbursed to Borrower by cashiers check or wire transfer

 

Amounts paid to others on your behalf:

 

$                                                                                                                                         
to Comerica Bank-California for Loan Fee

 

$                                                                                                                                         
to Comerica Bank-California for Closing Fee

 

$                                                                                                                                         
to Comerica Bank-California for accounts receivable audit (estimate)

 

$                                                                                                                                         
to Bank counsel fees and expenses

 

$                                                                                                                                         
to                 

 

$                                                                                                                                         
to                 

 

$10,000,000                                                                                   
TOTAL (AMOUNT FINANCED)

 

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank-California to disburse the loan proceeds as
stated above.

 

 

 

 

 

Signature

 

Signature

 

 

1

--------------------------------------------------------------------------------


 

COMERICA BANK-CALIFORNIA

Member FDIC

 

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

(Equipment Loan)

 

Name(s):  Vastera,
Inc.                                                                                                               
Date:   July 30, 2002

 

$5,000,000                                                                                         
credited to deposit account No. 1891929323 when Advances are requested or
disbursed to Borrower by cashiers check or wire transfer

 

Amounts paid to others on your behalf:

 

$                                                                                                                                         
to Comerica Bank-California for Loan Fee

 

$                                                                                                                                         
to Comerica Bank-California for Closing Fee

 

$                                                                                                                                         
to Comerica Bank-California for accounts receivable audit (estimate)

 

$                                                                                                                                         
to Bank counsel fees and expenses

 

$                                                                                                                                         
to                

 

$                                                                                                                                         
to                

 

$5,000,000                                                                                         
TOTAL (AMOUNT FINANCED)

 

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank-California to disburse the loan proceeds as
stated above.

 

 

 

 

Signature

 

 

 

Signature

 

1

--------------------------------------------------------------------------------


 

COMERICA BANK-CALIFORNIA

Member FDIC

 

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

(Term Loan)

 

Name(s):  Vastera,
Inc.                                                                                                               
Date:   July 30, 2002

 

$                                                                                                                                                                                         
credited to deposit account No. 1891929323 when Advances are requested or
disbursed to Borrower by cashiers check or wire transfer

 

Amounts paid to others on your behalf:

 

$                                                                                                                                                                                         
to Comerica Bank-California for Loan Fee

 

$                                                                                                                                                                                         
to Comerica Bank-California for Closing Fee

 

$                                                                                                                                                                                         
to Comerica Bank-California for accounts receivable audit (estimate)

 

$                                                                                                                                                                                         
to Bank counsel fees and expenses

 

$4,100,000                                                                                                                                         
to PNC Bank, NA

 

$                                                                                                                                                                                         
to                   

 

$4,100,000                                                                                                                                         
TOTAL (AMOUNT FINANCED)

 

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank-California to disburse the loan proceeds as
stated above.

 

 

 

 

 

Signature

 

Signature

 

1

--------------------------------------------------------------------------------


 

AGREEMENT TO PROVIDE INSURANCE

 

TO:

COMERICA BANK-CALIFORNIA

Date:  July 30, 2002

 

920 South La Cienega Boulevard, MC 4604

 

 

Inglewood, CA 90301

Borrower:  VASTERA, INC.

 

In consideration of a loan in the amount of $19,100,000 secured by all tangible
personal property including inventory and equipment.

 

I/We agree to obtain adequate insurance coverage to remain in force during the
term of the loan.

 

I/We also agree to advise the below named agent to add Comerica Bank-California
as lender’s loss payable on the new or existing insurance policy, and to furnish
Bank at above address with a copy of said policy/endorsements and any subsequent
renewal policies.

 

I/We understand that the policy must contain:

 

1.             Fire and extended coverage in an amount sufficient to cover:

 

(a)           The amount of the loan, OR

 

(b)           All existing encumbrances, whichever is greater,

 

But not in excess of the replacement value of the improvements on the real
property.

 

2.             Lender’s “Loss Payable” Endorsement Form 438 BFU in favor of
Comerica Bank-California, or any other form acceptable to Bank.

 

INSURANCE INFORMATION

 

 

Insurance Co./Agent

Telephone No.:

 

 

 

Agent’s Address:

 

 

 

 

Signature of Obligor:

 

 

 

 

 

Signature of Obligor:

 

 

 

FOR BANK USE ONLY

 

INSURANCE VERIFICATION: Date:

 

Person Spoken to:

 

Policy Number:

 

Effective From:

To:

 

 

Verified by:

 

1

--------------------------------------------------------------------------------


 

COMERICA BANK-CALIFORNIA

 

 

AUTOMATIC DEBIT AUTHORIZATION

 

 

To:  Comerica Bank-California

 

Re:  Loan #

 

You are hereby authorized and instructed to charge account No. 1891929323 in the
name of VASTERA, INC. for principal and interest payments due on above
referenced loan as set forth below and credit the loan referenced above.

 

                Debit each interest payment as it becomes due according to the
terms of the note and any renewals or amendments thereof.

 

                Debit each principal payment is at becomes due according to the
terms of the note and any renewals or amendments thereof.

 

This Authorization is to remain in full force and effect until revoked in
writing.

 

Borrower Signature

 

Date
July 30, 2002

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SIGNATURE AUTHORIZATION

 

 

 

To:

Comerica Bank-California

Address:

9920 South La Cienega Blvd., Suite 636

 

Lending Services

 

Inglewood, CA 90301

 

This Authorization is in reference to that certain Credit Terms and Conditions,
Loan Agreement or Credit Agreement (“Agreement”) executed by the undersigned
borrower (“Borrower”) concerning a loan or loans from Comerica Bank-California
(“Bank”) to Borrower.  Each individual signing below hereby certifies that
he/she has been authorized by Borrower to designate certain individuals who are
employees or agents of Borrower to perform such acts as are contemplated by and
in furtherance of the Agreement.

 

The individuals named below, any one acting alone, are hereby authorized and
appointed for and on behalf of Borrower from time to time to do any of the
following:

 

(1)                                  To request advances of credit under the
Agreement and to effect repayment of any credit outstanding under the Agreement.

 

(2)                                  To execute and deliver assignments,
borrowing certificates, instruments, schedules, reports, invoices, bills,
shipping documents and such other documents or certificates as may be necessary
or appropriate under the Agreement or any other agreement or instrument relating
thereto or delivered in connection therewith;

 

(3)                                  To transfer and endorse to Bank in payment
of Borrower’s obligations to Bank any checks, drafts, notes or other instruments
payable to Borrower; and

 

(4)                                  To do or perform any and all other acts or
matters in any way relating to any or all of the foregoing.

 

The undersigned individuals each further certifies that the specimen signatures
below are the genuine signatures of the individuals designated herein and that
their signatures shall be binding on Borrower until Bank receives written notice
of termination if the authority of any such designated individuals.

 

1

--------------------------------------------------------------------------------


 

Dated:

 

 

 

VASTERA, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

(Authorized Individuals and Specimen Signatures on Next Page)

 

 

2

--------------------------------------------------------------------------------


 

Authorized Individuals and Specimen Signatures:

 

Name (Typed or Printed)

 

Signature

 

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

or

 

3

--------------------------------------------------------------------------------